                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DWAYNE STEVENS,                            :
         Petitioner                        :
                                           :               No. 1:19-cv-1758
             v.                            :
                                           :               (Judge Kane)
GEORGE MILLER, et al.,                     :
         Respondents                       :

                                        ORDER

      AND NOW, on this 18th day of February 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2254 (Doc. No. 1) is DENIED;

      2. A certificate of appealability SHALL NOT ISSUE; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
